Citation Nr: 0029970	
Decision Date: 11/15/00    Archive Date: 11/22/00

DOCKET NO.  94-34 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to a rating in excess of 10 percent for the 
residuals of a right knee injury and meniscectomy.

3.  Entitlement to a rating in excess of 10 percent for 
instability of the right knee.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which initially denied service connection for PTSD 
and an increased rating for a right knee disability.  During 
the pendency of the appeal, the veteran moved to Indiana, and 
jurisdiction over his case was transferred to the 
Indianapolis, Indiana RO, which denied the claims on appeal 
except to grant a separate compensable evaluation for right 
knee instability.  The Indianapolis RO is the certifying RO.

In October 1996, the Board remanded the PTSD claim to the RO 
for further development.  The requested developments have 
been accomplished and the case is now ready for appellate 
review.

Finally, it appears to the Board that the veteran may have 
attempted to raise a claim for a right toe disability under 
the provisions of § 1151 or, in the alternative, a claim for 
a right toe disability secondary to his service-connected 
right knee disability.  While the § 1151 claim appears to be 
in the process of being developed at the RO, it is not clear 
whether the veteran desires to continue his secondary claim.  
If he so chooses, he and/or his representative should do so 
with specificity at the RO.  As there has thus far been no 
adjudication of either of these issues, the Board has no 
jurisdiction at this time.



FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  Neither the pre-amendment or amended diagnostic/stressor 
criteria for PTSD is more favorable to the veteran and both 
will be considered.

3.  The evidence of record does not indicate that the veteran 
engaged in combat during his period of active duty.  

4.  The veteran's service medical records do not contain any 
complaints, findings, or diagnosis of a neuropsychiatric 
disability of any kind.

5.  The service records and other evidence of record fail to 
corroborate the veteran's testimony as to the in-service 
stressor.

6.  There is no credible supporting evidence that the alleged 
in-service stressor actually occurred.

7.  The veteran's right knee disability is currently 
manifested by subjective complaints of pain and giving-away. 

8.  Current objective findings of the veteran's right knee 
disability include essentially full range of motion, some 
quadriceps atrophy, some medial joint line and patellar facet 
tenderness, and osteoarthritis.  

9.  There is no objective clinical evidence of ankylosis, 
effusion, or patellofemoral grind. 

10.  The veteran's right knee instability and giving away 
more nearly approximate a moderate right knee disability. 


CONCLUSIONS OF LAW

1.  PTSD is not shown to be incurred in or aggravated by the 
veteran's active duty service based on the evidence of 
record.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.303, 3.304 (1998) (1999).

2.  The criteria for a rating in excess of 10 percent for the 
residuals of a right knee injury and meniscectomy have not 
been met.  38 U.S.C.A. § 1155, 5107 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71, 4.71a, Diagnostic Codes (DCs) 5003, 5010, 5256, 5257, 
5258, 5259, 5260, 5261 (1999).

3. The schedular criteria for a 20 percent rating, but no 
more, for instability of the right knee have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, 
DCs 5256, 5257, 5258, 5259, 5260, 5261 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board finds that the veteran's 
claims are well grounded.  First, the Board determines that 
the claim for PTSD is well grounded on the basis that the 
evidentiary assertions of the veteran are accepted as true 
for purposes of well-groundedness.  Further, the Board 
concludes that the veteran's claims for increased ratings are 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 2000) by virtue of his statements that he 
has incurred an increase in his service-connected 
disabilities.  See Drosky v. Brown, 10 Vet. App. 251, 254 
(1997).  Accordingly, the Board finds that all relevant facts 
have been properly developed and no additional assistance is 
required to comply with the duty-to-assist mandated by 
38 U.S.C.A. § 5107(a).


I.  Entitlement to Service Connection for PTSD

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1999).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (1999).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 2000); 38 C.F.R. § 3.303(d) (1999).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Historically, the Board notes that the veteran initially 
filed a claim for PTSD in 1990, which was denied by rating 
decision dated in October 1990.  Thereafter, service 
connection for PTSD was denied by rating decisions dated in 
December 1991, July 1993, and March 1995.  In each case, no 
appeal was taken but each claim was considered a new claim 
without consideration of new and material evidence.  In 
January 1996, the veteran filed the current claim.  The RO 
apparently considered this yet another new claim for 
entitlement to service connection for PTSD and undertook de 
novo review.  As this results in no prejudice to the veteran, 
the Board will do likewise.

While this appeal was pending, the applicable rating criteria 
for service connection for PTSD, 38 C.F.R. § 3.304(f), was 
amended on June 18, 1999, and made effective to March 7, 
1997.  See 64 Fed. Reg. 32807-32808 (June 18, 1999) (codified 
at 38 C.F.R. § 3.304(f) (1999)).  Although the new regulation 
purports to essentially restate the three essential elements 
previously in effect, the timing of this change in the 
regulations requires the Board to first consider whether the 
amended regulation is more favorable to the veteran than the 
prior regulation, and, if so, the Board must apply the more 
favorable regulation.  VAOPGCPREC 11-97; Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  In this case, the Board finds that 
the change to the regulation as it pertains to this case is 
not so significant that the Board is unable to proceed.  As 
there is no essential substantive change affecting this case, 
neither the old nor the new provisions are more liberal as 
affects this claim.  

Under the old or pre-amendment regulations, service 
connection for PTSD required (i) a current, clear medical 
diagnosis of PTSD (presumed to include the adequacy of the 
PTSD symptomatology and the sufficiency of a claimed in-
service stressor); (ii) credible supporting evidence that the 
claimed in-service stressor actually occurred; and (iii) 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
38 C.F.R. § 3.304(f) (1998).  Under the new regulations, 
service connection for PTSD requires (i) medical evidence 
diagnosing PTSD, (ii) medical evidence establishing a link 
between current symptoms and an in-service stressor, and 
(iii) credible supporting evidence that the claimed in-
service stressor occurred.  See 64 Fed. Reg. 32807-32808 
(June 18, 1999); 38 C.F.R. § 3.304(f) (1999).  

When asked to interpret the old regulations, with respect to 
the first element (a diagnosis of PTSD), the United States 
Court of Appeals for Veterans Claims (formerly the United 
States Court of Veterans Appeal) (the Veterans Claims Court) 
held that "a clear (that is, unequivocal) PTSD diagnosis by 
a mental-health professional must be presumed . . . to have 
been made in accordance with the applicable DSM [Diagnostic 
and Statistical Manual of Mental Disorders] criteria as to 
both the adequacy of the symptomatology and the sufficiency 
of the stressor."  Cohen v. Brown, 10 Vet. App. 128, 139 
(1997).  Moreover, the Veterans Claims Court concluded that 
"under the DSM-IV, the mental illness of PTSD would be 
treated the same as a physical illness for purposes of VA 
disability compensation in terms of predisposition toward 
development of that condition."  Id. at 141 (incorporating 
the "eggshell plaintiff" rule to service connection 
awards).  

In interpreting the former second element, now third element 
(an in-service stressor), the Veterans Claims Court 
determined that the evidence necessary to establish that the 
claimed stressor actually occurred varied depending on 
whether it could be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 1991 & 
Supp. 2000).  The Veterans Claims Court held that "[w]here 
it is determined, through recognized military citations or 
other supportive evidence, that the veteran was engaged in 
combat with the enemy and the claimed stressors are related 
to such combat, the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development for corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be 'satisfactory,' e.g., credible, and 
'consistent with the circumstances, conditions, or hardships 
of [combat] service'."  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993); 38 U.S.C.A. § 1154(b) (West 1991 & Supp. 2000); 
38 C.F.R. § 3.304(d), (f) (1999); see also Gaines v. West, 11 
Vet. App. 113 (1998) (determination of whether veteran 
engaged in combat with enemy is particularly significant in 
PTSD cases).  

Under the old regulations, if the claimed stressor was 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation would be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1998).  Under the new 
regulations, the reference to combat citations was removed.  
Nonetheless, under both the old and the new regulations, if 
the "claimed stressor [was] not combat related, a veteran's 
lay testimony regarding in-service stressors [was] 
insufficient to establish the occurrence of the stressor and 
must be corroborated by 'credible supporting evidence'."  
Cohen, 10 Vet. App. at 142 (citing Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996); Doran v. Brown, 6 Vet. App. 283 
(1994)).  

As an initial matter, the Board notes that the service 
records do not support a finding that the veteran was engaged 
in combat as evidenced by a lack of combat citations.  A 
review of the veteran's service medical records reveals no 
complaints, symptomatology, or findings of a psychiatric 
disorder of any kind.  The May 1969 separation examination 
report demonstrates a normal psychiatric evaluation. 

Post service medical records are negative for complaints, 
treatment, or diagnosis of a psychiatric disorder for many 
years after service separation.  In early 1990, the veteran 
was hospitalized at the VA Medical Center (VAMC) in Sioux 
Falls, South Dakota for depression after a marital 
disagreement.  The diagnosis was depression, rule/out 
adjustment disorder with mixed emotional features, and 
rule/out mixed personality disorder with avoidant, schizoid, 
and passive aggressive traits.  No mention of PTSD was made 
at that time.  A VA examination report dated in September 
1990 conducted in order to evaluate his PTSD claim indicated 
that he complained of, among other things, not getting along 
with people and being happiest in a dark room.  He reported 
stressors of bombings while he was on duty and not trusting 
the workers that surrounded him.  The final diagnosis was 
depressive disorder, not otherwise specified, alcohol abuse, 
personality disorder, not otherwise specified with prominent 
avoidant traits and passive aggressive paranoid features 
(principal diagnosis).  Importantly, neither the examining 
psychiatrist nor the psychologist diagnosed PTSD at that 
time.  In October 1990, the Sioux Falls RO denied the 
veteran's claim for PTSD for the first time.

Thereafter, the veteran sought treatment at a Counseling 
Center in New Mexico.  The intake evaluation report dated in 
April 1991 reveals that he complained of on-going depression 
and suicidal thought.  The counselor noted that the veteran 
showed strong symptoms of very passive aggressive behavior, 
which developed during childhood and which were exacerbated 
by his Vietnam experiences.  The diagnostic impression was 
passive aggressive personality disorder and, for the first 
time, PTSD.  The counselor stated that although the report 
indicated PTSD, the veteran's symptoms were relatively mild.  
The counselor concluded that the veteran was experiencing 
moderate depression, resulting in part, from his passive 
aggressive behavior and turning his anger inward.  In May 
1991, the veteran was hospitalized at the VAMC Albuquerque, 
New Mexico, with complaints of depression, nightmares, 
flashbacks, and obsessive thoughts about the war.  The 
diagnosis was adjustment disorder with mixed emotional 
features, dysthymia, and alcohol abuse.  Again, there was no 
finding of PTSD, despite the veteran's references to military 
service.  In December 1991, the Albuquerque RO denied the 
veteran's claim for PTSD.

Subsequently, the veteran received treatment for PTSD at the 
Albuquerque Vet Center, the National Center for Posttraumatic 
Stress Disorder at the Palo Alto VAMC, and at various VA 
outpatient clinics with complaints of anxiety, depression, 
poor concentration, blackouts, nightmares, intrusive 
thoughts, being on-guard, distrusting thoughts, etc.  In 
January 1992, he joined a study on chronic PTSD in Vietnam 
veterans.  Psychological testing undertaken in June 1992 
reflected a diagnosis of PTSD.  In August 1992, he was 
hospitalized for flashbacks and sleep disturbances.  The 
diagnosis was PTSD, dysthymia, and rule/out alcohol 
dependence.  In June 1993, the veteran was awarded Social 
Security Administration (SSA) disability benefits on the 
basis of his psychiatric disorders, including PTSD.  In July 
1993 and March 1995, the Albuquerque RO again denied the 
veteran's service connection claim for PTSD on the basis of 
no confirmed stressors.

On January 16, 1996, the veteran filed the current claim and 
was hospitalized three days later for complaints of increased 
irritability, an inability to control his temper, and acting 
on anger toward his family and friends.  He was discharged 
after 11 days against medical advise with a diagnosis of 
PTSD, dysthymic disorder, and mixed personality disorder 
(dependent and sociopathic).  In response to a Board remand 
to clarify the veteran's multi-diagnoses, he underwent a 
three day psychiatric evaluation and review by a Board of 
psychiatrists.  In the reconciliation report dated in 
December 1999, the psychiatrists related that the veteran had 
had a variety of psychiatric diagnoses, including PTSD.  They 
noted, however, that none of the prior diagnoses of PTSD 
listed any factual stressors needed to validate a PTSD 
diagnosis.  They noted that they had had an opportunity to 
intensively evaluation the veteran and to carefully observe 
his behavior.  

Mental status examination reflected that the veteran failed 
to show the presence of any affective disorder, his mood was 
eurythmic, and flexible with appropriate responses.  His 
anxiety complaints tended to be global in nature and seemed 
to be personality based.  When asked about prior stressors, 
he did not focus on any particular event in Vietnam but 
admitted that he never experienced anything beyond that 
experienced by local civilians.  The examiners opined that 
this revelation alone obviated PTSD as a valid diagnosis.  
They reflected that the veteran's military career had the 
biggest impact on his ability to maintain control, and 
demoralized his own moral failings and lack of success in the 
Army, rather than any traumas experienced in Vietnam.  They 
characterized the veteran as a man who had never resolved his 
anger and resentment for failing to fulfill his high school 
dreams.  They also remarked that the veteran's psychological 
testing indicated that his claim of combat-induced stress was 
simply invalid and that mixed personality disorder was the 
likely best diagnosis.  The final diagnoses showed no Axis I 
diagnosis and Axis II diagnoses of personality disorder not 
otherwise specified with avoidance, schizoid, and passive-
aggressive symptoms.

As noted above, service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition, 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and a link, established by 
medical evidence, between the current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304 (1999).  In 
this case, the record is not clear that the veteran has a 
current clear diagnosis of PTSD.  The Board is particularly 
persuaded by the most recent VA examination report dated in 
December 1999 which indicates that PTSD is not the 
appropriate diagnosis.  Rather, the board of psychiatrists, 
who were specifically asked to render a medical opinion with 
respect to the veteran's various psychiatric diagnoses, 
strongly indicated that the veteran's psychiatric 
symptomatology was not related to trauma in Vietnam but was a 
manifestation of pre-service pathology.  

Further, while the Board acknowledges that the veteran has 
been diagnosed with PTSD at various facilities, critical 
elements of this diagnosis, most fundamentally those 
concerning the existence of a stressor or stressors, appear 
to be based wholly upon statements of history provided by the 
veteran.  The question of whether he was exposed to a 
stressor in service is a factual determination and the Board 
is not bound to accept such statements simply because 
treating medical providers have done so.  Wilson v. 
Derwinski, 2 Vet. App. 614 (1992); Wood v. Derwinski, 1 Vet. 
App. 190, reconsideration denied, 1 Vet. App. 406 (1991).  

Thus, even accepting the previous diagnoses of PTSD and that 
the first element of Cohen is met, the veteran's claim must 
still fail under the second element of Cohen because there is 
no evidence that the claimed in-service stressor actually 
occurred.  Even though the Board is compelled to presume the 
adequacy of the PTSD symptomatology and the sufficiency of 
the claimed in-service stressors for purposes of a medical 
diagnosis of PTSD, that is not the end of the inquiry.  The 
second prong of Cohen requires "credible supporting 
evidence" that the claimed in-service stressor actually 
occurred.  As noted above, if the "claimed stressor is not 
combat related, a veteran's lay testimony regarding in-
service stressors is insufficient to establish the occurrence 
of the stressor and must be corroborated by 'credible 
supporting evidence'."  Cohen, 10 Vet. App. at 142 (emphasis 
added). 

As an initial matter, the Board finds that the veteran is not 
shown to have engaged in combat with the enemy based on the 
evidence of record.  Specifically, the veteran's service 
records do not support a finding that the veteran was engaged 
in combat and his DD 214 form reflects that his MOS was 
postal clerk.  There is also compelling lay evidence in the 
claims file, in the form of an undated but apparently 
contemporaneous newspaper account, that the veteran was a 
member of a transportation group in Vietnam.  The article 
also remarked that he was given an award for driving more 
than 8000 miles without an accident or receiving a ticket.  
Thus, the service medical records and other service records 
do not support a finding that he was engaged in actual 
combat.  

Next, there is no other supporting evidence, except the 
veteran's own testimony that he was involved in a number of 
stressors he cited.  Specifically, the veteran has claimed 
that he was fired upon, that he witnessed one soldier shoot 
and injure another outside his barracks, that he was injured 
in an explosion in town as everyone was returning to base, a 
bus convoy he was a part of took on enemy fire causing one 
bus to collide into another, he took on enemy fire during 
another convoy, and that he was in another convoy where he 
was unable to carry weapons and drove very fast because he 
was afraid of enemy fire.  Several attempts have been made to 
confirm the veteran's stressors but the only confirmed 
incidents at his base were not those mentioned by the 
veteran.  Further, service medical records fail to support 
the veteran's contention that he was injured in an explosion.  
Therefore, there is no evidence to support the veteran's 
claims as alleged.  In sum, since the evidence does not 
reflect that the veteran was engaged in combat with the 
enemy, corroborating supporting evidence is needed to verify 
the claimed stressors.  In that regard, multiple attempts to 
locate supporting documentation has been unsuccessful.  As 
none was forthcoming, the Board finds that the veteran's 
claim failed in this element.  

The Board has considered the veteran's statements that he 
suffers from PTSD.  Although the veteran's statements are 
probative of symptomatology, they are not competent or 
credible evidence of a diagnosis, date of onset, or medical 
causation of a disability.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); Miller v. Derwinski, 2 Vet. App. 578, 580 
(1992).  The veteran lacks the medical expertise to offer an 
opinion as to the causation of any current disability.  Id.  
In the absence of competent, credible evidence of causation, 
service connection is not warranted for PTSD.  

In sum, based on the evidence of record, there is no 
corroborating evidence in the service medical records showing 
that the veteran was engaged with the enemy during combat.  
In this case, the only evidence of in-service stressors is 
contained in the veteran's own uncorroborated statements 
regarding the claimed incidents. Thus, the Board concludes 
that there is no credible supporting evidence that the 
claimed in-service stressor actually occurred.  

As noted above, service connection for PTSD requires three 
elements:  (1) a current, clear medical diagnosis of PTSD 
(presumed to include the adequacy of the PTSD symptomatology 
and the sufficiency of a claimed in-service stressor); (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (1999); 
Cohen v. Brown, 10 Vet. App. 128 (1997).  Even when the 
medical evidence of record establishes the first element of 
the claim (a clear, unequivocal diagnosis of PTSD), the 
service medical records fail to establish the second element 
of the claim (verified in-service stressor).  Thus, there is 
no need for the Board to reach the third element of a claim 
for PTSD (causal nexus).

II.  Entitlement to Higher Ratings for Right Knee 
Disabilities

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (1999).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2000); 38 C.F.R. Part 4 (1999).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1999). 

Further, the VA General Counsel issued a precedential opinion 
(VAOPGCPREC 23-97) holding that a claimant who had arthritis 
and instability of the knee (where both were service 
connected) could be rated separately under DCs 5010 and 5257, 
while cautioning that any such separate rating must be based 
on additional disabling symptomatology.  In determining 
whether additional disability existed, for purposes of a 
separate rating, the veteran must meet, at minimum, the 
criteria for a noncompensable rating under either of those 
codes.  Cf. Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. 
Cir. 1997) (assignment of zero-percent ratings is consistent 
with requirement that service connection may be granted only 
in cases of currently existing disability).  With these 
considerations in mind, the Board will address the merits of 
the claims at issue.

The veteran filed the current increased rating claim for a 
right knee disability in January 1996.  The RO originally 
rated his right knee disability under DC 5260.  Subsequently, 
a separate compensable rating was granted under DC 5257 for 
right knee instability.  The Board will also consider DCs 
5256, 5258, 5259, and 5261 for evaluating the veteran's right 
knee impairment.

Under DC 5256, favorable ankylosis of the knee, in full 
extension or in slight flexion between 0 degrees and 10 
degrees, warrants a 30 percent evaluation; ankylosis in 
flexion between 10 degrees and 20 degrees warrants a 40 
percent evaluation; ankylosis in flexion between 20 degrees 
and 45 degrees warrants a 50 percent evaluation; and 
extremely unfavorable ankylosis in flexion at an angle of 45 
degrees or more warrants a 60 percent evaluation.  Under DC 
5257, when there is impairment of the knee, including 
recurrent subluxation or lateral instability, a 10 percent 
evaluation will be assigned where the disability is slight; a 
20 percent for moderate disability; and 30 percent for severe 
disability.

Under DC 5258, an evaluation of 20 percent is assigned where 
the cartilage is dislocated, with frequent episodes of 
locking, pain, and effusion.  Under DC 5259, a 10 percent 
evaluation is assigned for removal of the semilunar 
cartilage, symptomatic.  Limitations of flexion under DC 5260 
are assigned a 10 percent evaluation when flexion is limited 
to 45 degrees; and a 20 percent evaluation when flexion is 
limited to 30 degrees.  A 30 percent evaluation is assigned 
under this code when flexion is limited to 15 degrees.  
Limitations of extension under DC 5261 are assigned a 10 
percent evaluation when extension is limited to 10 degrees; 
and a 20 percent evaluation when extension is limited to 15 
degrees.  A 30 percent evaluation is assigned under this code 
when extension is limited to 20 degrees. 

The degree of impairment resulting from a disability is a 
factual determination with the Board's primary focus upon the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. 
App. 396, 402 (1994).  The Board is also mindful that it must 
review "all the evidence of record (not just evidence not 
previously considered) once a claimant has submitted a well-
grounded claim for an increased disability rating."  Swanson 
v. West, 12 Vet. App. 442 (1999); Hazan v. Gober, 10 Vet. 
App. 511, 521 (1997). 

Medical records reveal that the veteran complained of chronic 
right knee pain in April 1995 with swelling and instability.  
He used a cane, occasionally experienced night pain, and 
could walk about four blocks.  He reported continuing 
episodes of instability but did not wear his brace much 
because it was uncomfortable.  He eventually underwent 
arthroscopic surgery in December 1995 for degenerative 
menesical disease.  

At a July 1998 hearing, the veteran testified that his knee 
gave out and caused him to fall at least every day.  He 
reflected that he had constantly favored his left leg since 
service because of right knee pain.  He indicated that the 
pain was constant and that he self-medicated with pain 
medication.  He had undergone surgery on his knee at least 
three times.  In 1995, he had a cleaning out procedure to 
reduce the pain.  He stated that he still had problems 
walking and could walk about 50 feet.  He noted that his knee 
had given out 10-20 times per week and that he had actually 
fallen only once in the previous six months.  He wore a knee 
brace and took from 6-10 Tylenol or pain medication per day.  
He experienced swelling, popping, used a cane, had difficulty 
kneeling down, had problems driving a car, had pain when 
sleeping which would wake him up, and could only stand on his 
legs 16 hours per week to work.  His wife testified that she 
sometimes witnessed the veteran stumble (3 times per week), 
and could hear his knee pop.  Upon further questioning, the 
veteran related that his knee had gotten worse over the past 
year but that he had not had any additional surgery since 
1995.

Thereafter, the RO granted a separate compensable evaluation 
for the veteran's right knee instability and assigned a 10 
percent disability rating.  In a July 1999 VA joints 
examination report, the veteran related that he injured his 
knee in service subsequently underwent a open medial 
meniscectomy in 1978 and two additional arthroscopic 
surgeries for debridement.  His main complaint was knee 
instability and pain.  He reported no locking, occasional 
swelling, and could only work 20 hours per week due to knee 
instability.  He used a cane, had a brace, and occasionally 
took nonsteroidal medications.  

Physical examination revealed a well-healed medial scar from 
the meniscectomy, positive medial pain to palpation, no 
lateral or anterior pain, no pain with range of motion, 
stability medially and laterally, gross positive Lachman's 
sign with no palpable end point, a grossly positive pivot 
shift that caused him pain, but no effusion, no McMurray's 
sign, and no patellofemoral grind.  The examiner remarked 
that the knee examination was consistent with an ACL 
[anterior cruciate ligament] tear and the prior meniscectomy 
would predispose the veteran to premature medial compartment 
osteoarthritis.  The examiner noted that the veteran should 
be considered for reconstructive surgery.

In an April 2000 VA joints examination report, the veteran 
complained of instability of the knee up to twice a day.  He 
had undergone multiple procedures on his knee including a 
1978 medial meniscectomy, and arthroscopic procedures in 
1983, 1988, and 1993 for partial meniscectomies and chondral 
injuries.  Physical examination revealed that he had well-
healed surgical scars, some quadriceps atrophy on the right, 
range of motion from 3 to 135 degrees, and an obvious 3+ 
Lachman examination.  There was no varus or valgus 
instability but some medial joint line and medial patellar 
facet tenderness were noted.  McMurray's sign and Steinmann 
test were negative and there was no significant 
patellofemoral crepitus.  An MRI scan showed a chronic ACL 
tear as well as post medial meniscectomy and secondary 
osteoarthritic changes.  

The examiner remarked that the veteran suffered an anterior 
cruciate ligament tear in military with subsequent recurrent 
episodes of instability suffering meniscal injuries.  There 
had been treated numerous times and it was well known that 
people with ACL tears and instability have recurrent meniscal 
tears.  The examiner also noted that the veteran had a 
meiscectomy on the medial side and it was well documented 
that that caused early osteoarthritis.  The examiner 
concluded that the veteran used a knee brace and walked with 
a cane.

With respect to the veteran's claim for the residuals of a 
right knee disability, the Board finds that the objective 
findings of the veteran's right knee disability do not 
warrant more than a 10 percent evaluation at this time.  In 
evaluating the right knee disability under DC 5260, the Board 
notes that the recent clinical findings reflect essentially 
normal range of motion.  Therefore, the Board can find no 
basis on which to assign a higher rating under either DC 5260 
(limitation of flexion) or DC 5261 (limitation of extension).  
Similarly, there is no evidence of ankylosis of the right 
knee.  Ankylosis is defined as stiffening or fixation of a 
joint.  Since range of motion is nearly full, the Board can 
find no basis under DC 5256 to grant the veteran an increased 
evaluation.  Further, there is no current objective evidence 
of cartilage dislocation with frequent episodes of locking, 
pain, and effusion into the joint on which to base a rating 
of 20 percent under DC 5258.  In addition, although the 
veteran has undergone several surgical procedures of his 
knee, a 10 percent rating is the highest available under DC 
5259.  Finally, because the veteran is rated 10 percent 
disabled under a limitation of motion diagnostic code, there 
is no basis for a separate compensable evaluation for 
osteoarthritis.  Accordingly, the Board finds that the 
currently assigned 10 percent disability rating for the 
residuals of a right knee injury and meniscectomy is 
appropriate.

With respect to the separate compensable evaluation for right 
knee instability under DC 5257, and after a review of the 
claims file, particularly the most recent VA joints 
examination report, the Board finds that the evidence 
reflects that a 20 percent rating, but no more, for right 
knee instability is warranted.  Taken together, the 
complaints of pain, quadriceps atrophy, reported frequent 
instability of the knee, the surgical interventions over the 
years, and the examiner's findings of recurrent episodes of 
instability with the suggestion of likely recurrent meniscal 
tears in the future due to the instability, more nearly 
approximates a 20 percent rating under DC 5257 (moderate knee 
impairment).  As such, considering the provisions of 
38 C.F.R. § 4.7, the Board concludes that the overall 
pathology more nearly approximates a moderate knee 
impairment, warranting assignment of a 20 percent rating, but 
no more.  It is noted, in assigning this rating, the Board 
has contemplated the complaints of weakness in the knee, 
falling, and pain as described by the veteran. 

However, the Board finds that the objective findings of the 
veteran's service-connected right knee instability does not 
warrant more than a 20 percent evaluation under any relevant 
diagnostic code.  Specifically, as noted above, there is no 
evidence of ankylosis, and no limitation of motion, which 
would support a higher rating under DCs 5256, 5260, or 5261.  
Further, a 20 percent evaluation is the highest available 
under DC 5258, regardless of the level of disability.  
Finally, the evidence does not indicate that veteran 
currently experiences more than a moderate impairment of his 
right knee.  The most recent medical records reveal no 
objective clinical evidence of pain with motion, no effusion, 
no McMurray's sign, and no patellofemoral grind.  The veteran 
himself reported no locking and only occasional swelling.  A 
moderate knee impairment is assigned a 20 percent evaluation 
under DC 5257.  The clinical findings do not support a 
finding of a severe degree of recurrent subluxation or 
lateral instability sufficient to warrant a 30 percent 
evaluation under this code.  

The VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v.  Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran's working or 
seeking work.  

Moreover, 38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity.  This 
evaluation includes functional disability due to pain under 
the provisions of 38 C.F.R. § 4.40.  Special consideration is 
given to factors affecting function in joint disabilities 
under 38 C.F.R. § 4.45.  

These requirements for the consideration of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete or inaccurate report and to enable the VA 
to make a more precise evaluation of the level of disability 
and any changes in the condition.  The Board has considered 
these provisions, taking into consideration the objective 
findings as well as the subjective statements of the veteran, 
and finds that the residuals of his right knee disability 
warrant no more than a 10 percent evaluation under DC 5260; 
however, a 20 percent disability evaluation, but no more, is 
warranted for right knee instability under DC 5257. 


ORDER

The claim for entitlement to service connection for PTSD is 
denied.

The claim for entitlement to a rating in excess of 10 percent 
for the residuals of a right knee injury and meniscectomy is 
denied.

The claim for entitlement to an increased evaluation of 20 
percent, but no more, for instability of the right knee is 
granted, subject to the law and regulations governing the 
award of monetary benefits.


		
	MICHAEL D. LYON 
	Veterans Law Judge
Board of Veterans' Appeal

 

